Citation Nr: 1128288	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-39 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  

The Veteran was afforded an April 2011 Travel Board hearing before the undersigned.  The hearing transcript is not associated with the record.  In a May 2011 letter, the Board notified the Veteran that the hearing transcript was unavailable and offered to provide another hearing.  It also notified her that if she failed to respond within 30 days of the letter, she would be presumed to not desire another hearing.  See 38 C.F.R. § 20.717.  The Veteran has not responded to the May 2011 letter.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Private medical records, some of which were created prior to service, indicate that the Veteran had a psychiatric disability prior to service.  Service treatment records also suggest that a psychiatric disability pre-existed service; however, her entrance examination report, dated in August 2004, did not show any findings of a psychiatric disability.

Regulations provide that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2010).

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran underwent a VA/QTC examination in July 2006.  The Veteran asserted that she did not have a psychiatric disability prior to service, but the examiner appeared to doubt her reports.  The examiner did not provide an opinion as to whether the current psychiatric disability clearly and unmistakably pre-existed service, and if so, whether it was aggravated.

At her Travel Board hearing, the Veteran and her mother indicated that her disability had worsened in service remained worse after her return from service.

Records from the Social Security Administration show that on examination in June 2007, the Veteran reported a history of hospitalization at Harborview Medical Center.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

The Social Security records also contain the Veteran's report that she received a general discharge from service on the basis of her psychiatric disability.  Service treatment records show treatment for a psychiatric disability, but do not contain information regarding the circumstances of her discharge.  It appears that most of her service personnel records have not been obtained.  Because these records are potentially relevant, VA has an obligation to seek them.  38 U.S.C.A. §§ 5103A(b)-(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records, including all records pertaining to the circumstances of her discharge, and associate them with the claims file.  

2.  Ask the Veteran to complete a release authorizing VA to obtain records pertaining to her psychiatric hospitalization at Harborview Medical Center.

If the Veteran fails to return the authorization, tell her that she may submit the records herself.  

If any records cannot be obtained, inform the Veteran of the records that could not be obtained and of the efforts made to obtain the records.

2.  After associating the newly received records with the claims folder, afford the Veteran a VA psychiatric examination to determine whether the current psychiatric disability had its onset, or was aggravated in service.  Sent the claims folder, including this remand, to a VA psychiatric examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether the Veteran's current psychiatric disability clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the normal progression of the disease.

If the Veteran's current psychiatric disability did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated in service; the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the current psychiatric disability was aggravated in service, had its onset in service or in the year immediately after service, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of a continuity of s symptomatology, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


